Citation Nr: 1433005	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from December 1960 to December 1964 in the.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this case in September 2011, February 2013, June 2013, and October 2013 for additional development.  The case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA psychiatric treatment records, which are pertinent to the present appeal.  The Board has reviewed these records in granting the appeal.  

In April 2011, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

In the February 2013 Board decision, the Board denied the issue of service connection for PTSD, which was previously on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (noting that bifurcation of a claim generally is within VA's discretion).  Thus, this issue is no longer on appeal before the Board.

In May 2014, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the psychiatric disorder issue in this case.  38 C.F.R. § 20.901(a) (2013); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002 & Supp. 2013).  The VHA report, dated July 2014, has been associated with the claims folder.  The Veteran has not submitted any additional evidence in response to notice of the VHA opinion.  Thus, the case is again ready for Board consideration.   


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably indicate that a psychiatric disorder preexisted service; the Veteran is presumed sound at entry.  

2.  The Veteran has current depressive disorder not otherwise specified (NOS) with alcohol dependence that was incurred during active naval service.


CONCLUSION OF LAW

A depressive disorder NOS with alcohol dependence was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

II.  Service Connection Laws and Regulations with Analysis 

The Veteran contends that his current psychiatric disorders are related to his active service, or in the alternative, caused or aggravated by his service-connected disabilities.  With regard to in-service incurrence, the Veteran has asserted that his current depression, anxiety, and alcohol use began during service after he experienced several traumatic incidents to include racial discrimination, being thrown overboard and rescued by a Japanese boat, and an assault after a night out drinking at a bar in which he sustained a head laceration in May 1964.  He believes his disciplinary problems noted during service in his service personnel records were a reflection of his psychiatric problems beginning at that time.  His wife has testified that she met the Veteran in the mid-1960s, a short time after his discharge from service, and she immediately noticed his drinking problem.  See April 2011 hearing testimony; November 2006 Veteran's statements. 

At present, the Veteran is service-connected for the following disabilities:  fecal leakage associated with hemorrhoids (30 percent disabling); tinnitus, (10 percent disabling); a head laceration status post-surgical repair with residual scar, (10 percent disabling); bilateral hearing loss, (0 percent disabling); and hemorrhoids with rectal bleeding, (0 percent disabling). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2013); VAOPGCPREC 2-98.  However, a Veteran may receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board grants the appeal for service connection for depressive disorder NOS with alcohol dependence.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, in July 2014 a VHA psychiatrist, after a thorough review of the claims folder, diagnosed current depressive disorder NOS, alcohol abuse disorder, and antisocial personality disorder (a cluster B type).  In addition, earlier VA mental health treatment records dated from 2005 through 2012, and VA mental health examiners in June 2010, October 2011, and April 2013 rendered the same or similar psychiatric diagnoses.  The Veteran was placed on psychotropic medication to treat his anxiety and depressive symptomatology.  Several examiners also noted the Veteran's propensity to exaggerate his psychiatric symptomatology.  In any event, the evidence clearly reveals current psychiatric disorders for the Veteran.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  

Initially, the Board has considered that the Veteran's depressive disorder NOS, alcohol abuse/dependence disorder, and his personality disorder are not enumerated chronic diseases such as a psychosis, listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See also 38 C.F.R. § 3.384.  

The second requirement for service connection is in-service incurrence or aggravation of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Service treatment records document that upon enlistment in November 1960, the Veteran denied any preexisting psychiatric problems.  His psychiatric examination was also normal at the time of enlistment in November 1960.  Service treatment records are negative for any complaint, treatment, or diagnosis of a psychiatric disorder.  A May 1964 service treatment record documented that the Veteran sustained contusions and a hematoma to the skull after engaging in a fight.  His wound required stitches.  Upon release from active duty in December 1964, his psychiatric examination was normal.

However, service personnel records show that the Veteran received non-judicial punishments (Article 15s) on multiple occasions during his 4 years of active service.  In December 1961, February 1962, June 1962, August 1962, November 1962, January 1963, and April 1963, the Veteran received non-judicial punishments for a variety of offenses, including repeated unauthorized absences from his ship, failure to obey a lawful order (breaking curfew), conduct prejudicial to good order and discipline (sleeping in a bar), and drinking as a minor.  These offenses resulted in multiple periods of restriction and confinement aboard his ship.  The Veteran also received non-judicial punishment in July 1964, approximately two months after the alleged in-service physical assault, because he violated Article 86 of the Uniform Code of Military Justice (UCMJ) due to another unauthorized absence from his ship.  His punishment was an oral reprimand and 21 days restriction aboard his ship.  Thus, service personnel problems due reveal a pattern of behavioral problems.  

The evidence raises the issue of whether the Veteran had a pre-existing psychiatric disorder.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

The Board now turns to the issue of whether there is clear and unmistakable evidence that the Veteran's current depressive disorder preexisted his induction into his naval service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  In determining whether a condition preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

In this regard, a June 2010 VA psychological examiner discussed the Veteran's history of serious pre-service behavioral problems in childhood and adolescence, at both home and school.  The Veteran also underwent a VA psychological examination with Dr. J.B, PsyD, in April 2013.  Dr. J.B. provided a medical examination and opinion in April 2013, as well as two clarifying VA addendum opinions in August 2013 and December 2013.  Dr. J.B. ultimately concluded in his December 2013 opinion that the Veteran's current depressive disorder, NOS, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  Dr. J.B. assessed that based on the Veteran's pre-service history of his bad relationship with his stepfather, a lack of affection from his mother, his history of running away while a teen, it is strongly suggested that his emotional difficulties were present "well before joining the military."  However, in contrast, the July 2014 VHA psychiatric examiner, after reviewing the same evidence of record that Dr. J.B. did, concluded that "there was no clear and unmistakable evidence that the Veteran had a preexisting psychiatric disability prior to entering his naval service in December 1960."  Rather, the VHA examiner determined that the Veteran's pattern of behavioral problems prior to service were reflective of the commencement of antisocial personality disorder.  The VHA examiner added that the Veteran himself denied any preexisting psychiatric problems upon enlistment in November 1960, and his psychiatric examination was also normal upon enlistment.  Moreover, the Veteran has not asserted the existence of a preexisting psychiatric disorder prior to service.  

In the present case, based on the mixed evidence above, it is debatable whether the Veteran's depressive disorder preexisted his naval service.  Consequently, the evidence does not clearly and unmistakably establish that his current depressive disorder preexisted service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Therefore, the presumption of soundness is not rebutted; the Veteran is presumed sound at his entrance into service.  Accordingly, the Veteran's claim is one of service connection by direct incurrence.  Wagner, 370 F.3d at 1096.  Regardless, a Veteran still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the Veteran that there is a nexus between the current disability and service.  Id.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the Veteran.  Id.  As such, the Board will now address service connection for a depressive disorder based on in-service incurrence.

In this regard, the probative evidence of record demonstrates a relationship (nexus) between the Veteran's in-service experiences and the currently diagnosed depressive disorder NOS with alcohol dependence.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Specifically, the July 2014 VHA psychiatrist opined that "it is at least as likely as not the Veteran's current psychiatric disorder began or was caused by his active service in the Navy from 1960 to 1964."  The VHA psychiatrist stated that this opinion was based on a careful review of the medical records provided.  The Veteran continuously has endorsed depressive symptoms documented by social workers, psychiatrists, and psychologists that he attributes to traumatic incidents that occurred in the Navy, including an assault near a bar, being thrown overboard from a vessel, and racial discrimination.  The VHA psychiatrist also discussed evidence that the Veteran started drinking heavily in service "to cope with emotional distress" caused by racial discrimination.  His wife has credibly testified that she met the Veteran in the mid-1960s, a short time after his discharge from service, and she immediately noticed his drinking problem.  See April 2011 hearing testimony.  The Board finds the Veteran and his spouse's lay assertions competent and credible as to his in-service and continuing post-service depressive and alcohol abuse symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Overall, the July 2014 VHA opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by certain probative evidence of record.

The Board has also considered the Veteran's diagnosis of antisocial (cluster B) personality disorder rendered in July 2014 by the same VHA psychiatrist.  Several other VA mental health professionals also diagnosed the Veteran with a personality disorder.  In particular, the July 2014 VHA psychiatrist emphasized that the Veteran's pattern of behavioral problems, alcohol use, tendency to provide discrepant information, and exaggerated pathology, along with episodes of anger and resentment, are suggestive of a personality disorder.  The VHA psychiatrist stated that the Veteran's documented history of behavior problems at home and in school prior to joining the military was indicative of a conduct disorder preceding the development of his antisocial personality disorder.  Also, as discussed above, several VA examiners commented that the Veteran's behavioral problems preexisted his military service.   

With regard to this antisocial personality disorder diagnosis, personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  It is therefore unnecessary to examine causality, or consider VA's presumption of soundness under 38 U.S.C.A. § 1111, because personality disorders cannot legally be service-related.  See Morris v. Shinseki, 678 F.3d 1346, 1354 (2012).  Thus, service connection is not warranted for the Veteran's antisocial personality disorder.   

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for depressive disorder NOS with alcohol dependence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for depressive disorder NOS with alcohol dependence is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


